Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Tailliet (5,801,577) Fig. 7 shows a charge pump for charging a plurality of capacitors C1-C5 to a parallel charged voltage level by electrically connecting the plurality of capacitors in parallel between an input voltage node Vdd and a ground Vss by activating a plurality of parallel charging switches Tc1-Tc5/T'c1-T'c5 and deactivating a plurality of series discharging switchesTd0-Td4; and generating a series capacitor output voltage level at a capacitor series output node A5 by electrically connecting and discharging the plurality of capacitors in series between the input voltage node and the capacitor series output node by activating the plurality of series discharging switches and deactivating the plurality of parallel charging switches.  The prior art of record does not appear to disclose the aforementioned components in combination with a plurality of resistors generating a gate-source voltage for each of the plurality of series discharging switches by flowing a current through the plurality of resistors, each resistor of the plurality of resistors corresponding to one of the plurality of capacitors and to one of the plurality of series discharging switches as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849